Filed 8/18/21 In re E.R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re E.R., a Person Coming                                B308631
Under the Juvenile Court Law.
                                                           (Los Angeles County
_______________________________                            Super. Ct. No.
LOS ANGELES COUNTY                                         19CCJP04241C)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

M.C.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Martha Matthews, Judge. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel and Kim Nemoy,
Assistant County Counsel, for Plaintiff and Respondent.
      M.C. (Mother), who has a long history of struggling with
substance abuse, appeals from a juvenile court order assuming
dependency jurisdiction over her one-year-old1 son E.R. (Minor)
after Mother tested positive for alcohol and marijuana and
missed a couple of court-ordered drug tests. We are asked to
decide whether substantial evidence supports the juvenile court’s
jurisdiction finding.

                         I. BACKGROUND
      A.     Prior Pertinent Dependency History
      In 2003, a juvenile court terminated Mother’s parental
rights over two daughters due to Mother’s substance abuse;
among other things, the younger of the two girls was exposed to
cocaine in-utero. A year later, a third daughter was declared a
dependent of the juvenile court based on the abuse and neglect of
her older sisters; the court denied Mother reunification services
and the girl was ultimately adopted by relatives in Texas.
Fourteen years later, in 2018, the court terminated Mother’s
parental rights over three other children due, in part, to Mother’s
abuse of methamphetamine and marijuana while pregnant with
the youngest of the three children and while caring for the two
older children.
      In April 2019, while pregnant with the child that is the
subject of this dependency appeal, Mother was arrested for

1
      This was Minor’s age at the time of the jurisdiction
hearing. Minor was two months old at the time dependency
proceedings were initiated.

      Minor’s father is not a party to this appeal, because the
allegations asserted against him were not sustained.




                                 2
methamphetamine possession. Two months after her arrest, the
police discovered a methamphetamine pipe with residue inside of
it in the bedroom Mother shared with her children.
       Shortly thereafter, the Los Angeles County Department of
Children and Family Services (the Department) filed a petition
alleging Minor’s two youngest siblings, J.R. and A.R.,2 were at
risk of serious harm as a result of Mother’s history of substance
abuse, current abuse of marijuana, and the abuse and neglect
suffered by Mother’s six older children. The juvenile court
sustained the petition, finding Mother’s history of drug abuse and
evidence of recent relapses (entering two treatment programs in
the two years immediately preceding the filing of the petition but
completing only one) posed a substantial risk to J.R. and A.R.
The juvenile court ordered both children removed from their
parents’ custody due to Mother’s “high risk of relapse.” This
court subsequently affirmed the juvenile court’s ruling in an
unpublished opinion holding substantial evidence supported the
jurisdiction finding. (In re J.R., et al. (December 29, 2020,
B304328) [nonpub. opn.].)

      B.    These Dependency Proceedings
      In November 2019, less than a month after Minor was
born, the Department received a referral alleging general neglect
of Minor. In response, a Department social worker interviewed
Mother at a home she shared with her former mother-in-law and
two of her adult children (including a son who admitted to using
marijuana “regularly on a daily basis”). Mother admitted to past


2
      At the time of the petition’s filing, J.R. and A.R. were,
respectively, two and a half years old and 15 months old.




                                  3
substance abuse but claimed she had been sober for the last five
to six years and insisted court-ordered drug and alcohol tests had
been negative.
       The Department filed a dependency petition in January
2020. The petition alleged eight counts against Mother, one
under Welfare and Institutions Code section 300, subdivision (a)
(risk of serious physical harm inflicted non-accidentally),3 four
under subdivision (b)(1) (substantial risk of serious physical
harm from a parental failure or inability to protect), and three
under subdivision (j) (risk of abuse or neglect when a sibling has
been abused or neglected). The b-3 count in the petition averred
Minor was endangered by Mother’s current abuse of marijuana
and her 17-year history of substance abuse and child welfare
proceedings. The j-2 count asserted Minor was at risk as a result
of Mother’s past and current substance abuse and Mother’s prior
neglect of his older siblings.
       At the initial detention hearing, the juvenile court, over the
Department’s objection, allowed Minor to remain at home with
Mother contingent on Mother “continuing to test and test clean.”
The court cautioned, however, that Mother must be vigilant
because taking care of an infant is stressful and, “[a]s everyone
knows who is in recovery, stress can cause relapse.”
       Following the filing of the petition, Mother was re-
interviewed by a Department investigator. Mother told the
investigator that she had been sober “for years” and claimed she
was currently enrolled in outpatient programs only to help
maintain that sobriety. (Mother’s description of her recent drug


3
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.




                                  4
history was at odds with a statement she gave to the Department
just a few months earlier in connection with the investigation
into J.R. and A.R.’s well-being; in that earlier statement, Mother
indicated she had relapsed twice within the last two years and
had entered treatment programs following each relapse.) Mother
also admitted her adult son’s marijuana use made her recovery
from substance abuse more difficult, but she maintained she was
not worried about relapsing; in her view, she had too much to
lose.
       In advance of the jurisdiction and disposition hearing, the
Department reported on Mother’s recent drug testing. The
Department advised Mother had tested negative for substance
use throughout her pregnancy with Minor and there were no
records of Minor being born with a positive toxicology. After
Minor’s birth, between November 2019 and January 2020,
Mother had 13 negative test results and no positive test results.
From June through October 2020, Mother had 14 negative test
results but did not submit to testing three times—and one of
those tests was scheduled just a week before the jurisdiction
hearing that would later take place in November 2020.4 In
addition, Mother tested positive on two occasions during this
same time period: once for alcohol in July 2020, and once for
marijuana in late September 2020 (which was about a month
before the jurisdiction hearing). Mother attributed the positive
alcohol test to apple cider vinegar pills which she was taking as a


4
      Mother offered no explanation for her failure to appear for
two of these missed tests and the third missed test did not go
forward apparently because Mother was unable to produce
identification at the testing site.




                                 5
diet aid. Mother said she had “no idea” how she could have
tested positive for marijuana.
       In advance of the jurisdiction hearing, the Department
conceded some of the counts in the dependency petition should be
dismissed. But the Department urged the juvenile court to
sustain the aforementioned b-3 (substantial risk from substance
abuse) and j-2 (sibling abuse or neglect) counts, to take
dependency jurisdiction over Minor, and to keep Minor placed in
Mother’s home albeit under the Department’s supervision.
       At the November 2020 jurisdiction hearing, the court
admitted Department reports concerning Minor and his siblings
J.R. and A.R. in evidence and sustained petition counts b-3 and j-
2.5 Explaining its ruling, the court stated Mother’s long history of
substance abuse and evidence of recent relapses posed a
substantial risk to Minor’s well-being.6 The court dismissed the
remaining counts in the petition.


5
       Although the court sustained the b-2 count alleging a
substantial risk of serious harm attributable to Mother’s
substance abuse, the court struck language in that count stating
Mother was “a current abuser of marijuana.” The court
explained it was striking that language because Mother’s positive
test for a “very small amount” of marijuana did not warrant
characterizing Mother as an “abuser” of that drug.
6
      The court was particularly concerned about Mother’s recent
positive tests for alcohol and marijuana, her inability to offer
plausible explanations for either of those test results, and her
misrepresentations about her substance use. The court stated:
“[W]hen a person has a long history of substance abuse, relapse is
always a risk. Relapse is, basically, one bad decision away.
And . . . denial is kind of a powerful force that can really pull a
person back into relapse. [¶] When the case—the report that



                                 6
                           II. DISCUSSION
       It is undisputed that Minor’s siblings, including J.R. and
A.R. as discussed in our December 2020 opinion, have been found
by a juvenile court to have been abused or neglected within the
meaning of section 300, subdivision (b)(1). The juvenile court
asserted jurisdiction over Minor under subdivision (j) of section
300 in addition to subdivision (b)(1), so the only question we must
decide is whether there is substantial evidence of a substantial
risk that Minor would be abused or neglected within the meaning
of section 300, subdivision (b)(1) as so many of his siblings had
been. (In re I.J. (2013) 56 Cal.4th 766, 774 (I.J.) [“Subdivision (j)
applies if (1) the child’s sibling has been abused or neglected as
defined in specified other subdivisions and (2) there is a
substantial risk that the child will be abused or neglected as
defined in those subdivisions”]; see also In re R.T. (2017) 3
Cal.5th 622, 633.) As we will explain, there is.
       “‘[S]ubdivision (j) was intended to expand the grounds for
the exercise of jurisdiction as to children whose sibling has been
abused or neglected as defined in section 300, subdivision (a), (b),



was filed in February of this year, [Mother] was saying she’d been
clean and sober for four years, but then that turned out not to be
true. And so, you know, [Mother] has kind of gone back and forth
in terms of just how honest she is with herself and other people
about her substance abuse history. [¶] . . . [¶] [I]f someone is
really trying to be clean and sober, there’s kind of a bright line.
Sometimes people are tempted to think, ‘Well, I can still be clean
and sober and smoke weed a little bit.’ But as people . . . discuss
in recovery programs all the time, once you step over that line,
you are at a huge risk of relapse because you’ve taken that first
step.”




                                  7
(d), (e), or (i). Subdivision (j) does not state that its application is
limited to the risk that the child will be abused or neglected as
defined in the same subdivision that describes the abuse or
neglect of the sibling. Rather, subdivision (j) directs the trial
court to consider whether there is a substantial risk that the
child will be harmed under subdivision (a), (b), (d), (e) or (i) of
section 300, notwithstanding which of those subdivisions
describes the child’s sibling.’ [Citation.]
        “Unlike the other subdivisions, subdivision (j) includes a
list of factors for the court to consider: ‘The court shall consider
the circumstances surrounding the abuse or neglect of the sibling,
the age and gender of each child, the nature of the abuse or
neglect of the sibling, the mental condition of the parent or
guardian, and any other factors the court considers probative in
determining whether there is a substantial risk to the child.’
(§ 300, subd. (j).) ‘The “nature of the abuse or neglect of the
sibling” is only one of many factors that the court is to consider in
assessing whether the child is at risk of abuse or neglect in the
family home. Subdivision (j) thus allows the court to take into
consideration factors that might not be determinative if the court
were adjudicating a petition filed directly under one of those
subdivisions. [¶] The broad language of subdivision (j) clearly
indicates that the trial court is to consider the totality of the
circumstances of the child and his or her sibling in determining
whether the child is at substantial risk of harm, within the
meaning of any of the subdivisions enumerated in subdivision (j).
The provision thus accords the trial court greater latitude to
exercise jurisdiction as to a child whose sibling has been found to
have been abused than the court would have in the absence of
that circumstance.’ [Citation.]” (I.J., supra, 56 Cal.4th at 774.)




                                   8
       Adequate evidence establishes Minor was at substantial
risk of suffering abuse or neglect in the same manner as his
siblings, i.e., from substance abuse by Mother. Minor was
relatively close in age to J.R. and A.R., there was nothing about
the gender of the children that suggested the risk to Minor was
reduced, and Mother’s mental condition was the same, or worse—
given her denial of any drug use in the prior years—as it was at
the time of the jurisdiction finding regarding J.R. and A.R. It
was also undisputed Mother was arrested for possession of
methamphetamine while pregnant with Minor and shortly
thereafter a methamphetamine pipe (with residue still inside)
was found in the bedroom she shared with J.R. and A.R.
Furthermore, Mother advanced at least one explanation of a
recent positive test that the juvenile court appropriately
concluded was not credible, and there were also a couple missed
drug tests in the months preceding the jurisdiction hearing
despite the juvenile court’s admonishment at the detention
hearing that she test and test clean. When combined with
Minor’s very young age and Mother’s repeated, protracted
difficulties with substance abuse, this is sufficient evidence to
support the juvenile court’s jurisdiction finding. (In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1219 [substance
abuse, which often renders parents unable to adequately
supervise and care for a child, poses an inherent risk to children
of “‘tender years’”].)
       To be sure, Mother’s record of multiple negative drug tests
since Minor’s birth was some evidence that the requisite risk of
harm did not exist. But that does not defeat the substantial
evidence that does support the juvenile court’s decision,
especially when tests not long before the jurisdiction hearing




                                9
revealed alcohol and marijuana use—which, in light of Mother’s
history and her denial of any use at all, the juvenile court
appropriately viewed as a gateway to an even more damaging
relapse. (In re M.R. (2017) 8 Cal.App.5th 101, 108 [“[W]e do not
consider whether there is evidence from which the juvenile court
could have drawn a different conclusion but whether there is
substantial evidence to support the conclusion that the court did
draw”].) Moreover, even putting Mother’s two positive tests out
of mind, the juvenile court could reasonably conclude that the
relatively short time in which Mother was mostly testing
negative provided no adequate assurance that the risk to Minor
from substance abuse by Mother had adequately dissipated.
(See, e.g., In re J.C. (2014) 233 Cal.App.4th 1, 7 [seven months of
sobriety insufficient to show parent was not at risk of relapse]; In
re Amber M. (2002) 103 Cal.App.4th 681, 686 [mother’s 372 days
of sobriety insufficient to show changed circumstances in light of
her many years of substance abuse and previous relapses].)




                                 10
                         DISPOSITION
     The finding of jurisdiction is affirmed.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.


We concur:




     RUBIN, P. J.




     MOOR, J.




                                11